Citation Nr: 0503221	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  99-18 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a fracture of the midshaft of the 
left femur, with trochanteric bursitis of the left hip and 
degenerative joint disease of the left knee.

2.  Entitlement to an initial evaluation in excess of 30 
percent for ethmoid sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1958 and from October 1958 to October 1975.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, so that additional 
evidentiary and procedural development could be undertaken.  
Following the RO's completion of the requested actions, the 
case was returned to the Board for further review.  

The issue of entitlement to a higher initial evaluation for 
residuals of a fracture of the midshaft of the left femur, 
with trochanteric bursitis of the left hip and degenerative 
joint disease of the left knee is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated development with 
respect to the issue decided herein have been completed.

2.  From April 20, 1998, to the present, the veteran's 
ethmoid sinusitis is shown to be manifested by recurrent 
episodes of sinusitis requiring medical assistance; evidence 
during the period in question fails to denote radical surgery 
with chronic osteomyelitis or near constant sinusitis, 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for ethmoid sinusitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6511 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded most recently 
remanded by the Board in October 2003 for additional 
evidentiary and procedural development.  All of the actions 
sought by the Board in its prior remand appear to have been 
completed in full as directed and neither the veteran, nor 
his representative, contends otherwise.  See Stegall v. West, 
11 Vet.App. 268, 270-71 (1998).  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law on November 9, 2000, subsequent to the 
initiation of the original claim forming the basis of the 
instant appeal.  The VCAA significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits by redefining the obligations of VA with 
respect to its duty to assist a claimant, and including an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  The applicable law and regulations have been the 
subject of holdings of various Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was initially 
provided to the veteran by the RO in May 2001, and further 
notice thereof was furnished to him by way of VA's 
correspondence of March 2004.  Notice is taken as well that, 
through the statement of the case furnished to the veteran in 
August 1999, and in subsequently prepared supplemental 
statements of the case, he was fully apprised of the evidence 
and information needed to support his claim for a higher 
initial rating for sinusitis.  To that extent, VA's duties 
established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, pertinent 
examination and treatment records have been submitted by the 
veteran or otherwise developed by the RO.  No other 
examination or treatment records necessary for a review of 
the merits of the issue presented are known to VA and neither 
the veteran, nor his representative, specifically requests 
further assistance from VA in this regard.  Thus, it is 
concluded that all assistance due the veteran has been 
rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the initial RO adjudication in September 
1998 preceded the enactment of the VCAA, full notice of the 
VCAA followed with readjudication by the RO, and notice to 
the veteran, as provided by Pelegrini.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran-
claimant under Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The issue of the rating to be assigned initially for the 
veteran's ethmoid sinusitis is one governed by the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet.App. 119 (1999).  
Pursuant to Fenderson, at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found.

The record reflects that service connection was established 
for ethmoid sinusitis by the RO in its rating decision of 
September 1998, at which time a 0 percent rating was assigned 
from April 20, 1998.  An appeal with respect to the rating 
assigned was initiated in July 1999, and by subsequent rating 
action in December 1999, the RO increased the rating from 0 
percent to 10 percent, effective from April 20, 1998.  
Following entry of the Board's remand in October 2003, the RO 
by its rating decision of September 2004 again increased the 
rating for the veteran's sinusitis from 10 to 30 percent, 
effective April 20, 1998.  

It is observed that the RO has consistently rated the 
disability herein at issue under 38 C.F.R. § 4.97, DC 6511.  
Under DC 6511, a 30 percent rating is for assignment where 
there are three or more incapacitating episodes of sinusitis 
per year which require prolonged antibiotic treatment, or 
there are more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  The next higher evaluation, the 50 percent rating, 
is the maximum rating assignable under DC 6511.  It is 
assigned following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

The evidence which has been developed in connection with the 
current claim includes examination and treatment records from 
VA and non-VA medical personnel, written statements of the 
veteran, and the transcript of an RO hearing conducted in 
October 1999.  The veteran has provided oral and written 
testimony that he is bothered by frequent sinus infections, 
with what he described as "bad infections" occurring two to 
three times yearly.  Even when those acute episodes subsided, 
he reports that he is bothered continuously by such symptoms 
as a nasal drip.  Medical data do not fully corroborate the 
veteran's testimony in that not more than infrequent medical 
treatment is shown to have been received since April 1998 for 
recurrent sinusitis.  When evaluated by VA in August 1998, 
the nasal mucosa was mildly pale and there was a small 
synechia on the left side of the inferior turbinates; 
otherwise, the clinical portion of the evaluation was normal.  
A mini-computed axial tomography of the sinuses was 
unremarkable, except for minimal mucoperiosteal thickening of 
the ethmoid sinuses.  The impressions were of no evidence of 
acute or chronic nasal or sinus disease and possible allergic 
rhinitis, probably seasonal.  

Medical assistance was received in August and October 1999 
for sinus complaints.  

On a VA medical examination in April 2004, the veteran 
reported that he was bothered by sinus infections three to 
four times yearly.  Such infections were noted to be treated 
with use of antibiotics for a one-week period, although 
without bed rest, and following his use of the antibiotics, 
he reported that he was fine.  Clinical evaluation was normal 
with respect to the sinuses.  The assessment was of episodes 
of chronic bronchitis with pneumonia and chronic sinusitis 
and the examiner noted that review of the claims folder 
indicated multiple episodes of upper respiratory tract 
infections with sinusitis and pharyngitis.  In the opinion of 
the examiner, the veteran was immunocompromised with the 
recent onset of leukemia and recent recurrent episodes of 
sinusitis and pharyngitis and he recommended that the veteran 
be permitted work in a protected environment where he was not 
exposed to any bacteria or infection.  Routine deskwork in a 
protected environment, as opposed to strenuous activities, 
based on his complaint of shortness of breath and the need to 
rule out the presence of coronary artery disease, was found 
to be within his capabilities.

In all, the record does not identify that the veteran's 
ethmoid sinusitis has ever necessitated surgical treatment.  
Moreover, during the period from April 20, 1998, to the 
present, evidence of chronic osteomyelitis or nearly constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting 
following repeated surgeries, is lacking.  To that extent, 
there is no basis for the assignment of a schedular 
evaluation in excess of 30 percent for the veteran's service-
connected sinusitis at any time during the initial evaluation 
period.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
demonstrates that the veteran has not required 
hospitalization for the disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not warranted.  

The Board has also determined that application of the 
evidentiary equipoise rule is not required in this case 
because the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3, Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
ethmoid sinusitis is denied.


REMAND

The record as currently constituted is incomplete in terms of 
the extent to which the veteran's residuals of a left femur 
fracture entail disablement of his left leg, knee, and hip.  
Further medical data are needed with which to rate this 
disorder, followed by initial consideration by the RO of the 
questions raised by the veteran on appeal as to his 
entitlement to separate ratings for left leg, knee, and hip 
components of the disability.  See VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet.App. 259 (1994).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of the residuals of a fracture 
of the left femur during the period of 
this claim or to provide the identifying 
information and any authorization 
necessary to enable the RO to obtain such 
evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  In any event, a copy of records of VA 
medical treatment not already on file 
which were compiled since April 1998 
regarding the veteran's residuals of a 
fracture of the midshaft of the left 
femur, with trochanteric bursitis of the 
left hip and degenerative joint disease 
of the left knee, must be obtained and 
associated with the claims folder.  

3.  Thereafter, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all currently 
present symptoms and functional 
impairment due to the residuals of a 
fracture of the midshaft of the left 
femur, with trochanteric bursitis of the 
left hip and degenerative joint disease 
of the left knee.  The claims folder must 
be made available to and reviewed by the 
examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

The extent of any loose motion and 
instability should be identified.  
If the knee locks, the frequency of 
the locking should be assessed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

If ankylosis is present, the 
examiner should identify the angle 
of ankylosis.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  After completion of the foregoing, 
the RO should review the examination 
reports to ensure that they are complete 
and that all requested information has 
been provided.  If the examination report 
is deficient, appropriate corrective 
action must be undertaken.

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  The RO should then readjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence and 
consideration of all pertinent criteria, 
to include consideration of whether 
separate ratings are warranted for the 
components of the disability.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet.App. 
369 (1999).  

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


